Case 20-10343-LSS Doc 3674 Filed 05/12/21 Page 1 of 47 2 _27/
v a

FILED
21 MAY 12 AM 9: 19

, S, LE
JIUsS7/Ce Y/h Vee BRST ESM

S BANK; a
de ASh SS ANNU EY pape:
i 7TTORNMEY,
O

£ “ha = Te
r 7 A f a # r EN, — (f 4'C AT
(A? Is / faa “a 4 A/ jf e FLL. VY oO Uv Li /fA4 / (tA PP “ /,

Ww /4Eiw ~F WAS A CHILE
AUZO Age (CAA

MY FATHER WAS Kikeép (4 AW 1997
Wud Lwas C6 Ye orp MY MoTHER O10 EV?

“Tt 7 - Ag ‘ ; _ zi e a lv &
et 005 TO SL SPORT Af BROTHER ANY STE.
Ll EY [NV + KROA/, O 4/0, CV R RELA IVES Lb fod
jw MEW Yorn € PENWA, £ AP HOT ME crf ALU?

“ oC 9 é <P
DihecthiOnN, MotHtk Svecke Tey L LOW &e 4 Fk

fc F _ "ad " en ge
SoMETIIVG OCF DIRE «7X C7 MY SIE.

_ i . ; a AE +} je
L WAS &yrgs Cc. £ wevws? Tor EGSh (1ee 1M

IN 600TH AK Roo, THE MEW TUAT WAS (K/

CHARGE CF THE MEETING ASKEV HE 7

Ss , vA 4 EF i at (4 fF yl CTIW 7 | 7. i of ux N/

 

L UAVE EIVE PR WITH THI SHAME ALL MY L)FE

 

 
Case 20-10343-LSS Doc 3674 Filed 05/12/21 Page 2 of 2

 

CTI CIS gua! SELbED
~JVSTICE *~
> 1
Bon GANKRVITCY CALC
rad a - fA 229 J C.,
Gry MAARKE! OT Gt- F USMS:
/ pen TF G ¢ “ -
H/ th Ml MGT VE (7 Fo! er
V

a

igei-sosass UMD EDadea Peed prefaplg bea gtepeaf pol yead pag NH

 

 
